Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Per Applicant’s request, Claims 1-11 and 19-20 are amended, Claims 12-18 are cancelled, and Claims 21-27 are new.
Claim Objections
Claims 1-11 and 19-20 objected to because of the following informalities:  The amended text is faint. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 19, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

		
	Claim 4 is indefinite. The limitation “at least one path… is pruned away before even the simultaneous beam search based on a low initial classifier” is unclear for the following reasons: 
The claim does not recite the classifier making a classification, so it is unclear how the path is pruned based on the classifier alone. 
The term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Examiner interprets this limitation to mean that at least one path is pruned away before the simultaneous beam search is performed, based on a result of an initial classifier being lower than a predetermined threshold.

	Claim 5, lines 4-5 recites “prunes away one or more of the plurality of imputation candidates based on their respective scores”. This limitation is indefinite. Neither claims 1-2 or 5 recite generating scores for imputation candidates. It is unclear how and when these scores were generated. Furthermore, it is unclear what the “their” refers to. Examiner interprets it to mean “imputation candidates”.

	Claim 19, lines 1-2 are indefinite. It is unclear how “[a]n electronic memory storing code” may be configured to perform the operations recited by the rest of claim 19, since electronic memory merely stores data. Examiner interprets the limitation to mean the code comprises instructions for performing the operations recited by claim 19.

Claim 23 is indefinite. The limitation “at least one path… is pruned away before even the simultaneous beam search based on a low initial classifier” is unclear for the following reasons:
The claim does not recite the classifier making a classification, so it is unclear how the path is pruned based on the classifier alone. 
The term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Examiner interprets this limitation to mean that at least one path is pruned away before the simultaneous beam search is performed, based on a result of an initial classifier being lower than a predetermined threshold.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 19 recites the limitation “an electronic memory storing code”. The claim does not fall within at least one of the four categories of patent eligible subject matter. The claim does not preclude the electronic memory from encompassing non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See MPEP 2106.03, subsection II. To overcome this rejection, Applicant should amend claim 19 to recite the electronic memory is on-transitory.
For the sake of compact prosecution, Examiner will complete the inquiry for claims 19 as if it had fallen into a statutory category. 

Claims 1-11 and 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
(1) dividing a portion of input data into a sequence of input elements, each element in the input elements comprising a word or a gap between words
(2) identifying a plurality of points in the sequence at which missing or erroneous data is potentially to be imputed, each of the plurality of points comprising a gap between a pair of adjacent words
(3) for each respective one of said points, generating a plurality of candidate sentences that have one or more words imputed at the plurality of points in the sequence, wherein at least one of the points has at least one of the plurality of candidate sentences with multiple imputed words
(4) generating a probability score for each of the plurality of candidate sentences
Limitations 1-3 are mental processes (see bolded terms) of judgements which can reasonably be performed in one’s mind with the aid of pencil and paper. Limitation 4 is a mathematical calculation of computing probability scores. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
training a first artificial neural network; 
using the first artificial neural network
outputting, based on the generated probability scores, a selection of one or more of the plurality of candidate sentences.
Training and using a first neural network are generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). Outputting results is an insignificant extra-solution activity because it is well-known, as discussed in MPEP 2106.05(g). Adding insignificant extra-solution activity is not sufficient to integrate the additional elements into a practical application.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. Training and using a first neural network are generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). Outputting information is well-known in the art, as disclosed by Wical (US Patent 6,460,034, see PTO-892 filed 01/03/2022) at C. 9, L. 30-32: “A screen module, such as screen module 230, which processes information for display on a computer output display, is well known in the art.”
The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations: performing a simultaneous beam search for the missing or erroneous data from the plurality of points in the sequence. This limitation is a mental process of a judgement which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 2.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 2 are incorporated. The claim recites the following limitations: 
(1) generating, in a first search step, one or more paths for each of the plurality of points, wherein each path comprises a candidate element to potentially replace the missing or erroneous data at its respective point
(2) [generating] an associated probability score of the candidate element.
The first limitation is a mental process of a judgement which can reasonably be performed in one’s mind with the aid of pencil and paper. The second limitation is a mathematical calculation. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 2.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 2 are incorporated. The claim recites the following limitations:  wherein at least one path from at least one of the plurality of points in the sequence is pruned away before even the simultaneous beam search.
	Pruning a path is a mental process of a judgement which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
a low initial classifier for the at least one of the plurality of points.
An initial classifier is generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. An initial classifier is generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 2.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 2 are incorporated. The claim recites the following limitations:
the simultaneous beam search explores a plurality of imputation candidates for the plurality of points in parallel and prunes away one or more of the plurality of imputation candidates based on their respective scores.
Exploring a plurality of imputation candidates with a beam search and pruning away one or more of them are mental processes (see bolded terms) of judgements which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 3.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 3 are incorporated. The claim recites the following limitations:
(1) for each respective one of said points: prior to the first search step, generating a respective positional embedding for the respective point, 
(2) the positional embedding being a vector generated… as a function of some or all of the input elements before and/or after the respective point in the sequence, and as a function of a position of the respective point in the sequence; 
(3) wherein the vector provides context about the respective point in the sequence, ‘
(4) wherein the respective point includes a beginning of sequence (BOS) point or an end of sequence (EOS) point.
Limitation 1 and 2 are mathematical calculation of generating a positional embedding. Limitations 3 and 4 are mental processes of a judgements of providing context and including BOS/EOS points, which can which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
a second neural network
A second neural network is generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. A second neural network is generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 6.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 6 are incorporated. The claim recites the following limitations: a function from the respective positional embedding. This limitation is mathematical computation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
generating a classifier for each of the plurality of points
wherein the classifier is used
Generating a classifier and using the classifier are generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. Generating a classifier and using the classifier are generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 8 incorporates the rejection of claim 6.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 6 are incorporated. The claim recites the following limitations: dynamically computing a rejoin embedding using a function from the positional embedding. This limitation is mathematical computation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible.

CLAIM 9 incorporates the rejection of claim 3.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 3 are incorporated. The claim recites the following limitations:
(1) generating, in a second search step, a rejoin token to be added to the candidate element of at least one of the one or more paths generated in the first search step, 
(2) the rejoin token representing stopping the simultaneous beam search along the at least one of the one or more paths.
Limitation 1 and 2 are mental processes of judgements of creating a token and representing a stopping condition, which can which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible.

CLAIM 10 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:
(1) for each of said points, the probability score generated… for each of the plurality of candidate sentences is also a function…
(2) representing a probability that the respective point has a missing or erroneous element.
Limitation 1 is a mathematical calculation of generating a probability score based on a function. Limitation 2 is a mental process of a judgement of representing a probability which can be reasonably performed in one’s mind with the aid of pencil and paper.  Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
first artificial neural network 
initial classifier for a respective position

A first artificial neural network and an initial classifier are generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. A first artificial neural network and an initial classifier are generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 11 incorporates the rejection of claim 10.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 10 are incorporated. The claim recites the following limitations: …generated… as a function of some or all of the input elements before and/or after the respective point in the sequence, and as a function of the position of the respective point in the sequence. This limitation is a mathematical computation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
initial classifier
a second neural network
An initial classifier and a second neural network are generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. An initial classifier and a second neural network are generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 19 
Step 1: The claim recites signal per se. For sake of compact prosecution, Examiner will complete the inquiry for claim 19 as if it had fallen into a statutory category.
Step 2A Prong 1: The claim recites the following limitations:
(1) dividing a portion of input data into a sequence of input elements, each element in the input elements comprising a word or a gap between words; 
(2) identifying a plurality of points in the sequence at which missing or erroneous data is potentially to be imputed, each of the plurality of points comprising a gap between a pair of adjacent words; 
(3) for each respective one of said points, generating a plurality of candidate sentences that have one or more words imputed at the plurality of points in the sequence, wherein for at least one 6of the points, a first of the plurality of candidate sentences has a single imputed word and a second of the plurality of candidate sentences has multiple imputed words; 
(4) generating a probability score for each of the plurality of candidate sentences; and
Limitations 1-3 are mental processes (see bolded terms) of judgements which can reasonably be performed in one’s mind with the aid of pencil and paper. Limitation 4 is a mathematical calculation of computing probability scores. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
An electronic memory storing code configured to perform operations of automatically: 
training a first artificial neural network; 
using the first artificial neural network 
outputting, based on the generated probability scores, a selection of one or more of the plurality of candidate sentences.
An electronic memory storing code and training and using a first artificial neural network are generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). Outputting results is an insignificant extra-solution activity because it is well-known, as discussed in MPEP 2106.05(g). Adding insignificant extra-solution activity is not sufficient to integrate the additional elements into a practical application.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. An electronic memory storing code and training and using a first artificial neural network are generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). Outputting information is well-known in the art, as disclosed by Wical (US Patent 6,460,034, see PTO-892 filed 01/03/2022) at C. 9, L. 30-32: “A screen module, such as screen module 230, which processes information for display on a computer output display, is well known in the art.”
The claim is not patent eligible.

CLAIM 20 
Step 1: The claim recites an apparatus, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
(1) dividing a portion of input data into a sequence of input elements, each element in the input elements comprising a word or a gap between words
(2) identifying a plurality of points in the sequence at which missing or erroneous data is potentially to be imputed, each of the plurality of points comprising a gap between a pair of adjacent words
(3) for each respective one of said points, generating a plurality of candidate sentences that have one or more words imputed at the plurality of points in the sequence, wherein for at least one of the points, a first of the plurality of candidate sentences has a single imputed word and a second of the plurality of candidate sentences has multiple imputed words;
(4) generating a probability score for each of the plurality of candidate sentences
Limitations 1-3 are mental processes (see bolded terms) of judgements which can reasonably be performed in one’s mind with the aid of pencil and paper. Limitation 4 is a mathematical calculation of computing probability scores. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
training a first artificial neural network; 
using the first artificial neural network
outputting, based on the generated probability scores, a selection of one or more of the plurality of candidate sentences.
Training and using a first neural network are generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). Outputting results is an insignificant extra-solution activity because it is well-known, as discussed in MPEP 2106.05(g). Adding insignificant extra-solution activity is not sufficient to integrate the additional elements into a practical application.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. Training and using a first neural network are generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). Outputting information is well-known in the art, as disclosed by Wical (US Patent 6,460,034, see PTO-892 filed 01/03/2022) at C. 9, L. 30-32: “A screen module, such as screen module 230, which processes information for display on a computer output display, is well known in the art.”
The claim is not patent eligible.

CLAIM 21 incorporates the rejection of claim 20.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 20 are incorporated. The claim recites the following limitations: automatically performing a simultaneous beam search for the missing or erroneous data from the plurality of points in the sequence. This limitation is a mental process of a judgement which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible.

CLAIM 22 incorporates the rejection of claim 21.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 21 are incorporated. The claim recites the following limitations:
(1) generating, in a first search step, one or more paths for each of the plurality of points, wherein each path comprises a candidate element to potentially replace the missing or erroneous data at its respective point
(2) [generating] an associated probability score of the candidate element.
The first limitation is a mental process of a judgement which can reasonably be performed in one’s mind with the aid of pencil and paper. The second limitation is a mathematical calculation. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible.

CLAIM 23 incorporates the rejection of claim 22.
Step 2A Prong 1: The judicial exceptions of claim 22 are incorporated. The claim recites the following limitations: wherein at least one path from at least one of the plurality of points in the sequence is pruned away before even the first search step.
Pruning a path is a mental process of a judgement which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
a low initial classifier for the at least one of the plurality of points.
An initial classifier is generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. An initial classifier is generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 24 incorporates the rejection of claim 22.
Step 2A Prong 1: The judicial exceptions of claim 22 are incorporated. The claim recites the following limitations:
(1) for each respective one of said points: prior to the first search step, generating a respective positional embedding for the respective point, 
(2) the positional embedding being a vector generated… as a function of some or all of the input elements before and/or after the respective point in the sequence, and as a function of a position of the respective point in the sequence; 
(3) wherein the vector provides context about the respective point in the sequence
(4) wherein the respective point includes a beginning of sequence (BOS) point or an end of sequence (EOS) point.
Limitation 1 and 2 are mathematical calculation of generating a positional embedding. Limitations 3 and 4 are mental process of a judgement of providing context and including BOS/EOS points, which can which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
a second neural network
A second neural network is generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. A second neural network is generally linking the abstract ideas to the particular technology environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 25 incorporates the rejection of claim 24.
Step 2A Prong 1: The judicial exceptions of claim 24 are incorporated. The claim recites the following limitations: dynamically computing a rejoin embedding using a function from the positional embedding. This limitation is mathematical computation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible.

CLAIM 26 incorporates the rejection of claim 22.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 22 are incorporated. The claim recites the following limitations:
(1) generating, in a second search step, a rejoin token to be added to the candidate element of at least one of the one or more paths generated in the first search step, 
(2) the rejoin token representing stopping the simultaneous beam search along the at least one of the one or more paths.
Limitation 1 and 2 are mental process of a judgement of creating a token and representing a stopping condition, which can which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible.

CLAIM 27 incorporates the rejection of claim 20.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 20 are incorporated. The claim recites the following limitations: the probability score represents a probability or likelihood of a sentence or sequence being intended, grammatical and/or semantically correct.
This limitation is a mental process of a judgement of representing a probability or likelihood, which can which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim does not recite additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebure et al. (US 20190108257 A1, see PTO-892 filed 01/03/2022) in view of Vinyals et al. (US 20160180215 A1).

Regarding CLAIM 1, Lefebure teaches: A computer-implemented method comprising automatically:
dividing a portion of input data into a sequence of input elements, each element in the input elements comprising a word or a gap between words; (¶ [0082], lines 2-5; all [0083]; Fig. 17A and [0140], lines 1-3, where a gap is interpreted as being a space between two adjacent tokens or the middle token in three adjacent tokens. [0081], lines 1-4 teach tokens are words.)
identifying a plurality of points in the sequence at which missing or erroneous data is potentially to be imputed, each of the plurality of points comprising a gap between a pair of adjacent words; (Identifying a point is taught by all of ¶ [0078], [0079], lines 1-7, and the erroneous token “pin” in both Fig. 12B (see ¶ [0035], [0126]) and Fig. 17A (see ¶ [0140], first sentence). Identifying a plurality of points in the token sequence is taught by ¶ [0135], lines 5-7 and ¶ [0161], lines 3-5 up to the comma. Finally, inserting a token into a gap between adjacent tokens is taught by Lefebure’s claim 1, lines 14-17; and token replacement is taught by ¶ [0008], last line, and Lefebure’s claim 2, last 2 lines.)
for each respective one of said points, generating a plurality of candidate sentences that have one or more words imputed at the plurality of points in the sequence, wherein at least one of the points has at least one of the plurality of candidate sentences with multiple imputed words; (The BRI of this limitation is generating a list of possible rewrites for each point. Figs. 17B-17C (¶ [0052]-[0053], [0140], lines 3-8, and ¶ [0161], lines 3-5 up to the comma) teaches generating possible rewrites for one or more points. Regarding the limitation “multiple imputed words”, [0081], lines 4-7 teach that one token can represent multiple words. Therefore, the imputed tokens shown in Figs. 17B and 17C may contain multiple words.)
generating, using the first artificial neural network, a probability score for each of the plurality of candidate sentences; and (Fig. 17B shows a forward probability score for each candidate; Fig. 17C shows a backward probability score for each candidate; and Fig. 17D shows a forward and backward probability score for each candidate; see ¶ [0137], lines 5 to the end; ¶ [0140], lines 3-8)
outputting, based on the generated probability scores, a selection of one or more of the plurality of candidate sentences. (Fig. 21 and ¶ [0149], lines 5-10 teach the output of choosing module 218 is the best rewritten token sequence; ¶ [0161], lines 1-2.)
	However, Lefebure does not explicitly teach: training a first artificial neural network; 
generating, using the first artificial neural network, a probability score
But Vinyals teaches: training a first artificial neural network; (¶ [0029] teaches a decoder LSTM; ¶ [0065] teaches training the decoder LSTM)
generating, using the first artificial neural network, a probability score (¶ [0035], lines 1-13; all of ¶ [0048])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have trained and used Vinyals’ decoder LSTM for the statistical language models (SLM) from Lefebure’s ¶ [0078]-[0079]. A motivation for the combination is that neural networks can be effectively used for a syntactic constituency parsing task. (Vinyals, ¶ [0020])

Regarding CLAIM 2, the combination of Lefebure and Vinyals teaches: The method of claim 1, 
	Lefebure teaches: further comprising performing a simultaneous beam search for the missing or erroneous data from the plurality of points in the sequence. (Figs. 17B-17C (¶ [0052]-[0053], [0140], lines 3-8, and ¶ [0161], lines 3-5 up to the comma) teaches generating possible rewrites for one or more points. The BRI of “simultaneous” includes generating multiple possible rewrites at once, as seen in Figs. 17B and 17C. ¶ [0135], fourth-to-last line teaches selecting rewrites by attempting a breadth-first search tree algorithm.)
However, Lefebure does not explicitly teach: simultaneous beam search
But Vinyals teaches: simultaneous beam search (¶ [0053]-[0054] teaches the system can generate the possible linearized representations by performing a beam search decoding using the decoder LSTM neural network. The BRI of “simultaneous” includes generating multiple possible linearized representations.)
	Lefebure can use a breadth-first search tree when the number of rewrites becomes too large for available system resources (Lefebure, ¶ [0135]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Vinyals’ beam search for Lefebure’s breadth-first search tree algorithm. A motivation for the combination is that Vinyals’ beam search retains a subset of candidates having the highest scores and discards the rest of the candidates. (Vinyals, all of ¶ [0053])

Regarding CLAIM 3, the combination of Lefebure and Vinyals teaches: The method of claim 2, 
Lefebure teaches: wherein the simultaneous beam search comprises generating, in a first search step, one or more paths for each of the plurality of points, wherein each path comprises a candidate element to potentially replace the missing or erroneous data at its respective point, and an associated probability score of the candidate element. (Figs. 17B-17C (¶ [0052]-[0053], [0140], lines 3-8, and ¶ [0161], lines 3-5 up to the comma) teaches generating possible rewrites for one or more points. The BRI of “simultaneous” includes generating multiple possible rewrites at once, as seen in Figs. 17B and 17C. ¶ [0135], fourth-to-last line teaches selecting rewrites by attempting a breadth-first search tree algorithm. The limitation “first” in “a first search step” is an arbitrary label for any search step performed before another one. Since the system generates rewrites in an iterative manner according to ¶ [0163], lines 1-4, this limitation is taught by Figs. 17A-D for given iteration, including the second iteration.)
	However, Lefebure does not explicitly teach: the simultaneous beam search
But Vinyals teaches: the simultaneous beam search (¶ [0053]-[0054] teaches the system can generate the possible linearized representations by performing a beam search decoding using the decoder LSTM neural network. The BRI of “simultaneous” includes generating multiple possible linearized representations.)

Regarding CLAIM 4, the combination of Lefebure and Vinyals teaches: The method of claim 2, 
Lefebure teaches: wherein at least one path from at least one of the plurality of points in the sequence is pruned away before even the simultaneous beam search based on a low initial classifier for the at least one of the plurality of points. (The BRI of “simultaneous” includes generating multiple possible rewrites at once, as seen in Figs. 17B and 17C. The broadest reasonable interpretation of this claim is that some paths for candidates are discarded before a next search iteration. The claim does not require a path to be pruned before an initial beam search is performed. Pruning based on a low token probability (“low initial classifier”) is taught by edit module 45 in Fig. 4 and ¶ [0097] starting on p. 5, lines 6-12 and ¶ [0099], and corresponding replacement modules in Fig. 14 (145) and Fig. 19 (195); and Claim 2 last 2 lines on p. 12. Iteratively rewriting is taught by ¶ [0163], lines 1-4; and ¶ [0135], fourth-to-last line teaches selecting rewrites by attempting a breadth-first search tree algorithm. This means the model performs pruning in a first iteration, which occurs before the second iteration as mapped in claim 3.)
	However, Lefebure does not explicitly teach: simultaneous beam search
	But Vinyals teaches: simultaneous beam search (¶ [0053]-[0054] teaches the system can generate the possible linearized representations by performing a beam search decoding using the decoder LSTM neural network. The BRI of “simultaneous” includes generating multiple possible linearized representations.)

Regarding CLAIM 5, the combination of Lefebure and Vinyals teaches: The method of claim 2, 
Lefebure teaches: wherein the simultaneous beam search explores a plurality of imputation candidates for the plurality of points in parallel and prunes away one or more of the plurality of imputation candidates based on their respective scores. (¶ [0135], fourth-to-last line teaches selecting rewrites by attempting a breadth-first search tree algorithm, which is a parallel search. 
Figs. 17B-17C (¶ [0052]-[0053], [0140], lines 3-8, and ¶ [0161], lines 3-5 up to the comma) teaches generating possible rewrites for one or more points. 
Pruning based on a low token probability is taught by edit module 45 in Fig. 4 and ¶ [0097] starting on p. 5, lines 6-12 and ¶ [0099], and corresponding replacement modules in Fig. 14 (145) and Fig. 19 (195); and Claim 2 last 2 lines on p. 12.)
	However, Lefebure does not explicitly teach: simultaneous beam search
	But Vinyals teaches: simultaneous beam search (¶ [0054], line 2)

	Regarding CLAIM 6, the combination of Lefebure and Vinyals teaches: The method of claim 3 comprising,
However, Lefebure does not explicitly teach: for each respective one of said points: prior to the first search step, generating a respective positional embedding for the respective point, the positional embedding being a vector generated by a second neural network as a function of some or all of the input elements before and/or after the respective point in the sequence, and as a function of a position of the respective point in the sequence; 
wherein the vector provides context about the respective point in the sequence, wherein the respective point includes a beginning of sequence (BOS) point or an end of sequence (EOS) point.
But Vinyals teaches: for each respective one of said points: prior to the first search step, generating a respective positional embedding for the respective point, the positional embedding being a vector generated by a second neural network as a function of some or all of the input elements before and/or after the respective point in the sequence, and as a function of a position of the respective point in the sequence; (¶ [0031]-[0032] teaches an encoder LSTM. It generates an alternative representation (¶[0042], lines 1-6]) being a vector (¶ [0011]; ¶ [0042], last 5 lines) as a function of the input text input according to an input order (¶ [0039].)
wherein the vector provides context about the respective point in the sequence, (The BRI of this limitation is that the system generates the alternative representation (vector) from the hidden state of the encoder LSTM neural network; see ¶ [0042], lines 4-6 and last 5 lines)
wherein the respective point includes a beginning of sequence (BOS) point or an end of sequence (EOS) point. (EOS point is interpreted as Vinyals’ end-of-sentence token in ¶ [0041] and [0063].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have inserted Vinyals’ end-of-sentence tokens into Lefebure’s gaps. A motivation for the combination is to stop adding additional outputs to Lefebure/Vinyals’ beam search, which retains a subset of candidates having the highest scores and discards the rest of the candidates. (Vinyals, all of ¶ [0053]). 
	
	Regarding CLAIM 7, the combination of Lefebure and Vinyals teaches: The method of claim 6, 
Lefebure teaches: further comprising generating a classifier for each of the plurality of points, (Fig. 17B shows a forward probability score for each candidate; Fig. 17C shows a backward probability score for each candidate; and Fig. 17D shows a forward and backward probability score for each candidate; see ¶ [0137], lines 5 to the end; ¶ [0140], lines 3-8.)
However, Lefebure does not explicitly teach: wherein the classifier is used as a function from the respective positional embedding. 
	But Vinyals teaches: wherein the classifier is used as a function from the respective positional embedding. (¶ [0037] teaches a decoder (“classifier”) is a function of the alternative representation; ¶ [0035], line 10 teaches the decoder outputs scores representing likelihoods.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Lefebure’s classifier, which is a function of Vinyals’ alternative representation. A motivation for the combination to generate likelihoods for each possible decoded output for the encoded representation of the input text. (Vinyals, ¶ [0035]: “In some implementations, the decoder LSTM neural network is a deep LSTM neural network. The output score for a given output represents the likelihood that the output is the next output in the linearized representation.”)

Regarding CLAIM 8, the combination of Lefebure and Vinyals teaches: The method of claim 6, 
However, neither Lefebure does not explicitly teach: further comprising dynamically computing a rejoin embedding using a function from the positional embedding.
	But Vinyals teaches: further comprising dynamically computing a rejoin embedding using a function from the positional embedding.  (¶ [0041] teaches “a rejoin embedding” as the end-of-sentence token. The BRI of “dynamically computing” includes performing a beam search which includes appending to a candidate (¶ [0060], line 6) and removing the selected candidate linearized representation from the beam (see ¶ [0063], lines 2-8). This updating of candidate linearized representations is based on the decoder, which itself is based on the alternative representation/ “positional embedding” (see ¶ [0055]).)
Lefebure can use a breadth-first search tree when the number of rewrites becomes too large for available system resources (Lefebure, ¶ [0135]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Vinyals’ beam search which uses the end-of-sentence token for Lefebure’s breadth-first search tree algorithm. A motivation for the combination is that Vinyals’ beam search retains a subset of candidates having the highest scores and discards the rest of the candidates. (Vinyals, all of ¶ [0053])

	Regarding CLAIM 9, the combination of Lefebure and Vinyals teaches: The method of claim 3, 
However, Lefebure does not explicitly teach: further comprising generating, in a second search step, a rejoin token to be added to the candidate element of at least one of the one or more paths generated in the first search step, the rejoin token representing stopping the simultaneous beam search along the at least one of the one or more paths. 
But Vinyals teaches: further comprising generating, in a second search step, a rejoin token to be added to the candidate element of at least one of the one or more paths generated in the first search step, the rejoin token representing stopping the simultaneous beam search along the at least one of the one or more paths. (The BRI of a rejoin token includes stopping a beam search as taught by ¶ [0060] and [0063].) 
Lefebure can use a breadth-first search tree when the number of rewrites becomes too large for available system resources (Lefebure, ¶ [0135]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Vinyals’ beam search for Lefebure’s breadth-first search tree algorithm. A motivation for the combination is that Vinyals’ beam search retains a subset of candidates having the highest scores and discards the rest of the candidates. (Vinyals, all of ¶ [0053])

Regarding CLAIM 10, the combination of Lefebure and Vinyals teaches: The method of claim 1, 
Lefebure teaches: wherein for each of said points, the probability score generated by the first artificial neural network for each of the plurality of candidate sentences is also a function of an initial classifier for a respective position, the initial classifier representing a probability that the respective point has a missing or erroneous element. (All of ¶ [0126] teaches a classifier that outputs probabilities as claimed. These probabilities are further disclosed at ¶ [0130], lines 1-4, ¶ [0136], lines 1-6. The probability score generated in Fig. 17D for the 5-token sequence in 17A is a result of the classifier finding “pin” to be suspicious in Fig. 17B and 17C.)
	However, Lefebure does not explicitly teach: generated by the first artificial neural network
	But Vinyals teaches: generated by the first artificial neural network  (¶ [0035], lines 1-13; all of ¶ [0048])

Regarding CLAIM 11, the combination of Lefebure and Vinyals teaches: The method of claim 10, 
Lefebure teaches: wherein the initial classifier is generated by a second neural network as a function of some or all of the input elements before and/or after the respective point in the sequence, (¶ [0130], lines 1-4)
and as a function of the position of the respective point in the sequence. (The broadest reasonable interpretation includes a classifier is a function of the tokens before and/or after the token at the point. This is taught by ¶ [0130].)
	However, Lefebure does not explicitly teach: the initial classifier is generated by a second neural network
	But Vinyals teaches: generated by a second neural network (¶ [0029] teaches a decoder LSTM. The claim does not preclude the first and second neural networks from being the same. The decoder outputs a likelihood score; see ¶ [0035], lines 9-13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have used Vinyals’ decoder to classify Lefebure’s forward and backward token sequences such as the one in Figs. 12B as either correct (i.e., high probability) or incorrect (i.e., low probability). A motivation for the combination is that the decoder outputs the likelihood for a text sequence being correct. (Vinyals, ¶ [0035], lines 9-13)

	Regarding CLAIM 19, Lefebure teaches: An electronic memory storing code configured to perform operations of automatically: (¶ [0178], lines 9-14)
dividing a portion of input data into a sequence of input elements, each element in the input elements comprising a word or a gap between words; (¶ [0082], lines 2-5; all [0083]; Fig. 17A and [0140], lines 1-3, where a gap is interpreted as being a space between two adjacent tokens or the middle token in three adjacent tokens. [0081], lines 1-4 teach tokens are words.)
identifying a plurality of points in the sequence at which missing or erroneous data is potentially to be imputed, each of the plurality of points comprising a gap between a pair of adjacent words; (Identifying a point is taught by all of ¶ [0078], [0079], lines 1-7, and the erroneous token “pin” in both Fig. 12B (see ¶ [0035], [0126]) and Fig. 17A (see ¶ [0140], first sentence). Identifying a plurality of points in the token sequence is taught by ¶ [0135], lines 5-7 and ¶ [0161], lines 3-5 up to the comma. Finally, inserting a token into a gap between adjacent tokens is taught by Lefebure’s claim 1, lines 14-17; and token replacement is taught by ¶ [0008], last line, and Lefebure’s claim 2, last 2 lines.)
for each respective one of said points, generating a plurality of candidate sentences that have one or more words imputed at the plurality of points in the sequence, wherein for at least one 6of the points, a first of the plurality of candidate sentences has a single imputed word and a second of the plurality of candidate sentences has multiple imputed words; (The BRI of this limitation is generating a list of possible rewrites for each point. Figs. 17B-17C (¶ [0052]-[0053], [0140], lines 3-8, and ¶ [0161], lines 3-5 up to the comma) teaches generating possible rewrites for one or more points. Regarding the limitation “multiple words imputed”, [0081], lines 4-7 teach that one token can represent multiple words. Therefore, the imputed tokens shown in Figs. 17B and 17C may contain multiple words.)
generating, using the first artificial neural network, a probability score for each of the plurality of candidate sentences; and (Fig. 17B shows a forward probability score for each candidate; Fig. 17C shows a backward probability score for each candidate; and Fig. 17D shows a forward and backward probability score for each candidate; see ¶ [0137], lines 5 to the end; ¶ [0140], lines 3-8)
outputting, based on the generated probability scores, a selection of one or more of the plurality of candidate sentences. (Fig. 21 and ¶ [0149], lines 5-10 teach the output of choosing module 218 is the best rewritten token sequence; ¶ [0161], lines 1-2.)
	However, Lefebure does not explicitly teach: training a first artificial neural network; 
generating, using the first artificial neural network, a probability score
But Vinyals teaches: training a first artificial neural network; (¶ [0029] teaches a decoder LSTM; ¶ [0065] teaches training the decoder LSTM)
generating, using the first artificial neural network, a probability score (¶ [0035], lines 1-13; all of ¶ [0048])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have trained and used Vinyals’ decoder LSTM for the statistical language models (SLM) from Lefebure’s ¶ [0078]-[0079]. A motivation for the combination is that neural networks can be effectively used for a syntactic constituency parsing task. (Vinyals, ¶ [0020])

Regarding CLAIM 20, Lefebure teaches: A computer apparatus comprising one or more central processing units, the central processing units programmed to perform operations of automatically: (¶ [0178], lines 9-14)
dividing a portion of input data into a sequence of input elements, each element in the input elements comprising a word or a gap between words; (¶ [0082], lines 2-5; all [0083]; Fig. 17A and [0140], lines 1-3, where a gap is interpreted as being a space between two adjacent tokens or the middle token in three adjacent tokens. [0081], lines 1-4 teach tokens are words.)
identifying a plurality of points in the sequence at which missing or erroneous data is potentially to be imputed, each of the plurality of points comprising a gap between a pair of adjacent words; (Identifying a point is taught by all of ¶ [0078], [0079], lines 1-7, and the erroneous token “pin” in both Fig. 12B (see ¶ [0035], [0126]) and Fig. 17A (see ¶ [0140], first sentence). Identifying a plurality of points in the token sequence is taught by ¶ [0135], lines 5-7 and ¶ [0161], lines 3-5 up to the comma. Finally, inserting a token into a gap between adjacent tokens is taught by Lefebure’s claim 1, lines 14-17; and token replacement is taught by ¶ [0008], last line, and Lefebure’s claim 2, last 2 lines.)
for each respective one of said points, generating a plurality of candidate sentences that have one or more words imputed at the plurality of points in the sequence, wherein for at least one of the points, a first of the plurality of candidate sentences has a single imputed word and a second of the plurality of candidate sentences has multiple imputed words; (The BRI of this limitation is generating a list of possible rewrites for each point. Figs. 17B-17C (¶ [0052]-[0053], [0140], lines 3-8, and ¶ [0161], lines 3-5 up to the comma) teaches generating possible rewrites for one or more points. Regarding the limitation “multiple words imputed”, [0081], lines 4-7 teach that one token can represent multiple words. Therefore, the imputed tokens shown in Figs. 17B and 17C may contain multiple words.)
generating, using the first artificial neural network, a probability score for each of the plurality of candidate sentences; and (Fig. 17B shows a forward probability score for each candidate; Fig. 17C shows a backward probability score for each candidate; and Fig. 17D shows a forward and backward probability score for each candidate; see ¶ [0137], lines 5 to the end; ¶ [0140], lines 3-8)
outputting, based on the generated probability scores, a selection of one or more of the plurality of candidate sentences. (Fig. 17B shows a forward probability score for each candidate; Fig. 17C shows a backward probability score for each candidate; and Fig. 17D shows a forward and backward probability score for each candidate; see ¶ [0137], lines 5 to the end; ¶ [0140], lines 3-8)
However, Lefebure does not explicitly teach: training a first artificial neural network; 
generating, using the first artificial neural network, a probability score
But Vinyals teaches: training a first artificial neural network; (¶ [0029] teaches a decoder LSTM; ¶ [0065] teaches training the decoder LSTM)
generating, using the first artificial neural network, a probability score (¶ [0035], lines 1-13; ¶ [0048])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have trained and used Vinyals’ decoder LSTM for the statistical language models (SLM) from Lefebure’s ¶ [0078]-[0079]. A motivation for the combination is that neural networks can be effectively used for a syntactic constituency parsing task. (Vinyals, ¶ [0020])

Regarding CLAIM 21, the combination of Lefebure and Vinyals teaches: The computer apparatus of claim 20, 
Lefebure teaches: wherein the central processing units are further programmed to perform operations of automatically performing a simultaneous beam search for the missing or erroneous data from the plurality of points in the sequence. (Figs. 17B-17C (¶ [0052]-[0053], [0140], lines 3-8, and ¶ [0161], lines 3-5 up to the comma) teaches generating possible rewrites for one or more points. The BRI of “simultaneous” includes generating multiple possible rewrites at once, as seen in Figs. 17B and 17C. ¶ [0135], fourth-to-last line teaches selecting rewrites by attempting a breadth-first search tree algorithm.)
However, Lefebure does not explicitly teach: simultaneous beam search
But Vinyals teaches: simultaneous beam search (¶ [0053]-[0054] teaches the system can generate the possible linearized representations by performing a beam search decoding using the decoder LSTM neural network. The BRI of “simultaneous” includes generating multiple possible linearized representations.)
	Lefebure can use a breadth-first search tree when the number of rewrites becomes too large for available system resources (Lefebure, ¶ [0135]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Vinyals’ beam search for Lefebure’s breadth-first search tree algorithm. A motivation for the combination is that Vinyals’ beam search retains a subset of candidates having the highest scores and discards the rest of the candidates. (Vinyals, all of ¶ [0053])

	Regarding CLAIM 22, the combination of Lefebure and Vinyals teaches: The computer apparatus of claim 21, 
Lefebure teaches: wherein the simultaneous beam search comprises generating, in a first search step, one or more paths for each of the plurality of points, wherein each path comprises a candidate element to potentially replace the missing or erroneous data at its respective point, and an associated probability score of the candidate element. (Figs. 17B-17C (¶ [0052]-[0053], [0140], lines 3-8, and ¶ [0161], lines 3-5 up to the comma) teaches generating possible rewrites for one or more points. The BRI of “simultaneous” includes generating multiple possible rewrites at once, as seen in Figs. 17B and 17C. ¶ [0135], fourth-to-last line teaches selecting rewrites by attempting a breadth-first search tree algorithm. The limitation “first” in “a first search step” is an arbitrary label for any search step performed before another search step. Since the system generates rewrites in an iterative manner according to ¶ [0163], lines 1-4, this limitation is taught by Figs. 17A-D for any given iteration, including the second iteration.)
However, Lefebure does not explicitly teach: simultaneous beam search
But Vinyals teaches: simultaneous beam search (¶ [0053]-[0054] teaches the system can generate the possible linearized representations by performing a beam search decoding using the decoder LSTM neural network. The BRI of “simultaneous” includes generating multiple possible linearized representations.)

Regarding CLAIM 23, the combination of Lefebure and Vinyals teaches: The computer apparatus of claim 22, 
Lefebure teaches: wherein at least one path from at least one of the plurality of points in the sequence is pruned away before even the first search step based on a low initial classifier for the at least one of the plurality of points. (The BRI of “simultaneous” includes generating multiple possible rewrites at once, as seen in Figs. 17B and 17C. The broadest reasonable interpretation of this claim is that some paths for candidates are discarded before a next search iteration. The claim does not require a path to be pruned before an initial beam search is performed. Pruning based on a low token probability (“low initial classifier”) is taught by edit module 45 in Fig. 4 and ¶ [0097] starting on p. 5, lines 6-12 and ¶ [0099], and corresponding replacement modules in Fig. 14 (145) and Fig. 19 (195); and Claim 2 last 2 lines on p. 12. Iteratively rewriting is taught by ¶ [0163], lines 1-4; and ¶ [0135], fourth-to-last line teaches selecting rewrites by attempting a breadth-first search tree algorithm. This means the model performs pruning in a first iteration, which occurs before the second iteration as mapped in claim 3.)

Regarding CLAIM 24, the combination of Lefebure and Vinyals teaches: The computer apparatus of claim 22, 
Lefebure teaches: wherein the central processing units are further programmed to perform for each respective one of said points: (¶ [0178], lines 9-14)
However, Lefebure does not explicitly teach: prior to the first search step, generating a respective positional embedding for the respective point, the positional embedding being a vector generated by a second neural network as a function of some or all of the input elements before and/or after the respective point in the sequence, and as a function of a position of the respective point in the sequence; 
wherein the vector provides context about the respective point in the sequence, wherein the respective point includes a beginning of sequence (BOS) point or an end of sequence (EOS) point. 
But Vinyals teaches: prior to the first search step, generating a respective positional embedding for the respective point, the positional embedding being a vector generated by a second neural network as a function of some or all of the input elements before and/or after the respective point in the sequence, and as a function of a position of the respective point in the sequence; (¶ [0031]-[0032] teaches an encoder LSTM. It generates an alternative representation (¶[0042], lines 1-6]) being a vector (¶ [0011]; ¶ [0042], last 5 lines) as a function of the input text input according to an input order (¶ [0039].)
wherein the vector provides context about the respective point in the sequence, (The BRI of this limitation is that the system generates the alternative representation (vector) from the hidden state of the encoder LSTM neural network; see ¶ [0042], lines 4-6 and last 5 lines)
wherein the respective point includes a beginning of sequence (BOS) point or an end of sequence (EOS) point. (EOS point is interpreted as Vinyals’ end-of-sentence token in ¶ [0041] and [0063].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have inserted Vinyals’ end-of-sentence tokens into Lefebure’s gaps. A motivation for the combination is to stop adding additional outputs to Lefebure/Vinyals’ beam search, which retains a subset of candidates having the highest scores and discards the rest of the candidates. (Vinyals, all of ¶ [0053]). 

	Regarding CLAIM 25, the combination of Lefebure and Vinyals teaches: The computer apparatus of claim 24, 
Lefebure teaches: wherein the central processing units are further programmed to perform operations of dynamically computing a rejoin embedding using a function from the positional embedding. (¶ [0178], lines 9-14)
However, Lefebure does not explicitly teach: perform operations of dynamically computing a rejoin embedding using a function from the positional embedding.
	But Vinyals teaches: perform operations of dynamically computing a rejoin embedding using a function from the positional embedding. (¶ [0041] teaches “a rejoin embedding” as the end-of-sentence token. The BRI of “dynamically computing” includes performing a beam search which includes appending to a candidate (¶ [0060], line 6) and removing the selected candidate linearized representation from the beam (see ¶ [0063], lines 2-8). This updating of candidate linearized representations is based on the decoder, which itself is based on the alternative representation/ “positional embedding” (see ¶ [0055]))
Lefebure can use a breadth-first search tree when the number of rewrites becomes too large for available system resources (Lefebure, ¶ [0135]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Vinyals’ beam search which uses the end-of-sentence token for Lefebure’s breadth-first search tree algorithm. A motivation for the combination is that Vinyals’ beam search retains a subset of candidates having the highest scores and discards the rest of the candidates. (Vinyals, all of ¶ [0053])

Regarding CLAIM 26, the combination of Lefebure and Vinyals teaches: The computer apparatus of claim 22, 
Lefebure teaches: wherein the central processing units are further programmed to perform operations of generating	However, Lefebure does not explicitly teach: generating, in a second search step, a rejoin token to be added to the candidate element of at least one of the one or more paths generated in the first search9 Attorney Docket No.: 403824-US-NP step, the rejoin token representing stopping the simultaneous beam search along the at least one of the one or more paths.
	But Vinyals teaches: generating, in a second search step, a rejoin token to be added to the candidate element of at least one of the one or more paths generated in the first search9 Attorney Docket No.: 403824-US-NP step, the rejoin token representing stopping the simultaneous beam search along the at least one of the one or more paths. (The BRI of a rejoin token includes stopping a beam search as taught by ¶ [0060] and [0063].)	
Lefebure can use a breadth-first search tree when the number of rewrites becomes too large for available system resources (Lefebure, ¶ [0135]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Vinyals’ beam search for Lefebure’s breadth-first search tree algorithm. A motivation for the combination is that Vinyals’ beam search retains a subset of candidates having the highest scores and discards the rest of the candidates. (Vinyals, all of ¶ [0053])


Regarding CLAIM 27, the combination of Lefebure and Vinyals teaches: The computer apparatus of claim 20, 
Lefebure teaches: wherein the probability score represents a probability or likelihood of a sentence or sequence being intended, grammatical and/or semantically correct. (¶ [0007], [0011]-[0013] teach grammatical correctness; in ¶ [0140], lines 3 teaches the middle token is incorrect. This means it is grammatically incorrect.)

Response to Arguments
	Examiner herein responds to Applicant’s remarks and claims filed 05/02/2022 and to the interview held 03/16/2022.

Objections to the Claims (Remarks p. 11): The previous objections to claims 7 and 20 are withdrawn due to the claim amendments. The previous objections to claims 16 and 18 are moot because the claims are canceled.

Claim Rejections Under 35 U.S.C. 112(b) (Remarks pp. 11-12): The previous rejections of claims 1-11 and 19-20 under 35 U.S.C. 112(b) are withdrawn due to the claim amendments, and the previous rejections of claims 12-18 under 35 U.S.C. 112(b) are withdrawn because the claims are canceled. 

Claim Rejections Under 35 U.S.C. 112(d) (Remarks p. 12): The previous rejection of claim 17 under 35 U.S.C. 112(d) is withdrawn because the claim is cancelled.

Claim Rejections Under 35 U.S.C. 101: Non-Statutory Subject Matter (Remarks p. 12): Claim 19 was rejected for being non-statutory subject matter. Applicant has amended claim 19 to recite “[a]n electronic memory storing code configured to perform operations”. This limitation still recites non-statutory subject matter. The claim does not preclude the electronic memory from encompassing non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See MPEP 2106.03, subsection II. The claim rejection is maintained. 
The previous rejection of claim 20 under 35 U.S.C. 101 is withdrawn because Applicant has amended claim 20 to recite a central processing unit, which is statutory subject matter.

Claim Rejections Under 35 U.S.C. 101: Abstract Idea without Significantly More (Remarks pp. 12-17): In section A on p. 13, Applicant first argues that the Office Action does not account for the pre-amended limitations of “training a first neural network” and “the probability score being generated by the first neural network” which are now clarified to recite “training a first artificial neural network” and “generating, using the first artificial neural network, a probability score for each of the plurality of candidate sentences” in claim 1. 
The Office Action did account for the pre-amended limitations. On p. 8 of the non-final rejection, filed 01/03/2022, “training a first neural network” was classified as an additional element in both Step 2A Prong 2 and Step 2B which failed to integrate the abstract idea into a practical application and which failed to sufficiently amount to significantly more than the judicial exception. The limitation “the probability score being generated” was a mathematical calculation (see item 4 on p. 8, and the last paragraph of Step 2A Prong 1), and the limitation of “by the first neural network” was identified as additional element in both Step 2A Prong 2 and Step 2B.
Regarding the amended limitations, “generating… a probability score for each of the plurality of candidate sentences” is an abstract idea of a mathematical calculation in Step 2A Prong 1. “[T]raining a first artificial neural network” and “using the first artificial neural network” are generally linking the abstract idea to the particular technological environment of machine learning in Step 2A Prong 2 and Step 2B. The rejections of claims 1-11 and 19-20 are maintained.
	On p. 13, Applicant submits that the present Application discloses the problems in conventional systems and their solutions, citing specification paragraphs [0105], [0107], and [0112]. Applicant argues, “Thus, the above identified limitations of ‘generating a plurality of candidate sentences that have one or more words imputed at the plurality of points in the sequence, wherein at least one of the points has at least one of the plurality of candidate sentences with multiple imputed words’ as recited in claim 1 (emphasis added) provide an improvement over an otherwise slow and/or expensive process required for imputing even two words from a small vocabulary with exhaustive search.” However, claim 1 does not recite the problems of a slow and/or expensive process requiring an exhaustive search. Examiner should not read the specification into the claims.
	On p. 14, Applicant argues that claim 1 is similar to the claim under Example 39 from the 2019 PEG and does not recite any of the judicial exceptions enumerated in the 2019 PEG. This argument is not persuasive.
	On p. 14, in section B, Applicant argues that claim 1 provides an improvement over an otherwise slow and/or expensive process required for imputing even two words from a small vocabulary with exhaustive search. Claim 1 recites none of these details. 
On p. 15, Applicant further argues that paragraph [0059] contains practical applications of the claim limitations, but claim 1 recites none of the details in this paragraph. Regarding Applicant’s comment on p. 15 about Example 41, the office action did not evaluate whether the additional elements are conventional in Step 2A, Prong 2. Instead, pages 9 of the office action stated that outputting results is an insignificant extra-solution activity because it is well-known. 
	Applicant’s arguments on p. 16, in section C, have been considered but are not persuasive. The current office action accounts for at least “training a first artificial neural network” and “generating, using the first artificial neural network, a probability score for each of the plurality of candidate sentences.” Examiner suggests potentially clarifying the training to more than a high level generic application as a potential direction to overcome the 35 U.S.C. 101 issue, pending support in the specification.
The rejections of claims 1-11 and 19-20 under 35 U.S.C. 101 are maintained. The rejections of claims 12-18 are moot because the claims have been canceled.

Claim Rejections Under 35 U.S.C. 103 (Remarks pp. 17-18):  Applicant's arguments regarding Claim 1 have been fully considered but they are not persuasive. At Remarks p. 18, lines 3-4, Applicant argues: “Lefebure at best discloses making a single edit at a first position and thereafter editing a second position within the first set of rewritten token sequences”. Examiner notes that Lefebure teaches identifying a plurality of points in a token sequence, as taught by ¶ [0135], lines 5-7 and ¶ [0161], lines 3-5 up to the comma. The BRI of claim 1 includes generating several possible rewrites for an original sequence in a first iteration, with each rewrite having a correction in a single position. Lefebure teaches imputing multiple words. ¶ [0081], lines 4-7 teach that one token can represent multiple words. Therefore, the imputed tokens shown in Figs. 17B and 17C may contain multiple words.)

Applicant’s arguments with respect to claim(s) 2, 4, 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kung et al. (US 9009591 B2) teaches C. 3, L. 38-41 teaches inserting candidate phrases into a string.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145